Citation Nr: 0206148	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  97-29 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed ischemic 
heart disease.  

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.  He was a prisoner of war (POW) of the German 
government from December 1943 to May 1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from November 1996 and September 1997 
decisions of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in December 1997.  

The record indicates the veteran canceled his hearing 
scheduled in March 1999 before a Member of the Board.  

The Board remanded the case to the RO for additional 
development of the record in July 1999.  

In a March 2000 rating decision, the RO denied the veteran's 
claim of service connection for vertebrobasilar insufficiency 
(claimed as dizziness and vertigo) on the basis that the 
claim was not well grounded.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This Act 
eliminated the well groundedness requirement for claims of 
service connection, and provided for the re-adjudication of 
claims denied on the basis of well groundedness between 
July 1999 and November 2000.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  The veteran's 
claim for service connection for vertebrobasilar 
insufficiency (claimed as dizziness and vertigo) is referred 
to the RO for appropriate action in accordance with statutory 
provisions.  

In September 2000, the Board again remanded the case for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran likely experienced localized edema during his 
18-month period of internment as a POW.  

2.  The veteran's currently demonstrated coronary artery 
disease is shown as likely as not to have been due to dietary 
deficiencies in service.  

3.  The veteran is shown to a current bilateral hearing 
disability that is shown as likely as not to be due to noise 
exposure in service.  

4.  The veteran's currently demonstrated disability 
manifested by tinnitus is shown as likely as not to be due to 
noise exposure in service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
coronary artery disability is due to disease that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b), 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.309(c) (2001).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a sensorineural hearing loss is due 
to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b), 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2001).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  

Specifically, the VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.  

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claims via the Statement of the Case, the 
Supplemental Statements of the Case, the prior remands by the 
Board, and letters sent by the RO.  

The Board notes in this regard that records of medical 
treatment provided to the veteran during his internment as a 
POW are not available.  However, other than those records, 
there does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information and opinions to decide the 
claims.  
  
The Board finds that all available relevant evidence has been 
obtained with regard to the veteran's claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  




II.  Service Connection for Ischemic Heart Disease,
Bilateral Hearing Loss, and Tinnitus 


A.  Factual Background 

A careful review of medical records at the time of the 
veteran's enlistment examination as an aviation cadet in the 
"Enlisted Reserve Corps" in September 1942 and at the time 
of examination for flying in May 1943 shows that the veteran 
had a normal heart.  His hearing was 20/20, bilaterally, for 
whispered voice.  

The hospital clinical records dated in December 1942 reflect 
a diagnosis of "otitis media, acute, non-suppurative, mild, 
left hearing unimpaired, cause undetermined."  

A careful review of service medical records at the time of 
the veteran's separation examination in August 1945 reveals 
that the veteran had a normal heart.  His hearing was 15/15, 
bilaterally, for whispered voice.  

An illness noted by the examiner included lymphangitis of 
both legs in 1944, as well as hospitalization for three 
months while a POW.  


(1)  Ischemic Heart Disease 

A statement by the veteran, dated in October 1948, reveals 
that the nature and cause of his total disability during 
internment were frostbite, blood poisoning, boil-like sores 
on both legs and malnutrition.  

The veteran indicated that he began receiving treatment in 
December 1943 and was totally disabled for the entire 18-
month period of internment.  

A statement, dated in October 1948, by another former POW who 
arrived at the camp in 1945, indicates that the veteran was 
suffering from severe boils and sores on his legs and was in 
a very run down physical condition.  The veteran was confined 
to his barracks due to the lack of hospital facilities.  

A VA examination in October 1984 reflects that the veteran 
reported suffering from malnutrition during internment and 
from sores on his legs, as well as from a general emotional 
trauma of being in captivity.  

Non-VA hospital records dated in November 1995 show that the 
veteran underwent a double coronary artery bypass.  

The VA progress notes dated from October 1995 to July 1996 
show a history and various treatment for coronary artery 
disease.  

The veteran was hospitalized in February 1996.  He presented 
to the Emergency Room with dizziness and syncope appearing 
two days prior to admission; he was unable to stand up or get 
out of bed; he crawled to the bathroom.  

His medical history included the following:  a history of 
coronary artery disease, status post inferior myocardial 
infarction; and cardiac arrest in October 1995, with a 
coronary artery bypass grafting of two vessels in November 
1995.  

The testimony of the veteran at a hearing in December 1997 
was to the effect that, during his internment, he was in bed 
for quite a while because he could not walk.  He also 
testified that there could have been swelling, which he 
probably thought was due to a condition of his feet.  

The VA hospital records dated in February 2000 show a 
diagnosis of coronary artery disease, status post coronary 
artery bypass graft in 1995.  

The veteran underwent a VA heart exam in September 2001.  He 
reported that, as a POW, he had beriberi and edema of the 
legs.  He was emaciated down to 115 pounds when he was 
rescued from the POW camp; he also had boils.  

The VA examiner noted the veteran's medical history, 
including a triple coronary artery bypass, but no other heart 
surgery; arteriosclerotic heart disease; and a heart attack 
in September 1995.  

The VA examiner also noted that the veteran had a severe 
heart attack leading to emergency resuscitation and should 
not be subjected to any stress test for these medical 
reasons.  

Upon examination, the veteran's blood pressure was remarkable 
at 126/66 while sitting; pulse was 56 and respiration was 16.  
His chest x-ray study was reported as normal; EKG showed non-
specific, inferior T-wave abnormalities with a sinus rate of 
52; no evidence of any heart attack was noted.  

The diagnosis was that of status post myocardial infarction 
with triple bypass surgery performed in 1995.  

The VA examiner commented that there were no records of the 
veteran's POW experiences; however, based upon having seen 
pictures of POW's as they exited the camps, the examiner 
believed the veteran had beriberi and severe edema as 
reported by the veteran.  

It was the opinion of the VA examiner that the veteran, as a 
POW, did suffer immensely as did many of other POW's.  The VA 
examiner concluded that it was more likely than not, through 
the suffering, that the veteran developed heart disease.  

The statements of the veteran in the claims folder are to the 
effect that he feels his ischemic heart disease is a direct 
result of his POW experiences, as he did have swelling and 
problems before being repatriated.  


(2)  Hearing Loss and Tinnitus 

The non-VA medical records dated in August 1969 show that the 
veteran had noticed some questionable decrease in hearing 
over the past year.  

The veteran underwent a VA-contract examination in December 
1983 that revealed diminished hearing to conversation and 
absent hearing to watch tick.  The size and sounds of his 
heart were normal.  

The veteran underwent a former POW examination in December 
1984.  A hearing deficiency was noted.  

A March 1990 consultation report made the following findings:  
(1)  No evidence of any middle ear nor any retrocochlear 
lesion in either ear; (2) the right ear was within normal 
limits to moderate high frequency sensory hypacusis (without 
change compared to the 1984 examination), and secondary 
tinnitus; and (3) the left ear was within normal limits to 
moderate mid to high frequency sensory hypacusis, with 
increase hypacusis of the mid frequencies compared to 1984.  

The VA progress notes dated in August 1996 show hearing 
acuity of the right ear to be within normal limits through 
2000 hertz, sloping to a moderately severe sensorineural 
hearing loss, 4000 hertz through 8000 hertz; and hearing 
acuity of the left ear to be within normal limits through 
1500 hertz, sloping to a moderately severe sensorineural 
hearing loss, 4000 hertz through 8000 hertz.  

The VA progress notes dated in September 1997 show no 
significant change in the veteran's hearing.  His current 
hearing aids were meeting the veteran's amplification needs.  

The testimony of the veteran at a hearing in December 1997 
was to the effect that he did not have any hearing problems 
before service, and that he had constant ringing now.  

The VA progress notes dated in February 1999 show hearing 
acuity of the right ear to be within normal limits through 
2000 hertz, sloping to a severe sensorineural hearing loss, 
4000 hertz through 8000 hertz; and hearing acuity of the left 
ear to be within normal limits through 1000 hertz, sloping to 
a moderately severe sensorineural hearing loss, 4000 hertz 
through 8000 hertz.  

The veteran underwent a VA examination in September 2001.  He 
reported most difficulty hearing and understanding 
conversation in the presence of background noise.  He also 
described having tinnitus as a constant ringing sound in both 
ears for the past several years.  

The VA examiner reviewed the medical records and noted 
neither findings nor complaints of ear trouble in August 
1945.  No hearing tests were completed until several years 
after military service.  

The VA examiner noted a history of noise exposure in military 
service.  The veteran was exposed to noise from aircraft, 
weapons fire, and other significant combat noise.  

The VA examiner also noted exposure to noise both before and 
after military service, including exposure as a foreman in a 
machine shop.
 
The veteran underwent audiometric testing.  The testing 
results reveal pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
45
65
LEFT
10
20
50
55
65

His speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 80 in the left ear.  

The VA examiner commented that hearing loss due to noise 
exposure occurs at the time of the exposure.  It was the 
opinion of the examiner that the records in the claims folder 
and the veteran's history did not provide evidence of hearing 
loss or tinnitus caused or aggravated by military service.  

It was the opinion of another VA examiner that it was more 
likely than not, or at least equally likely, from his time 
flying in B-17's as a navigator, that the veteran had 
suffered hearing damage and tinnitus.  

The statements of the veteran in the claims folder are to the 
effect that he was in the nose compartment of the B-17's 
during combat missions, and that the noise was tremendous in 
the confined space.  He added that his ears had never stopped 
ringing.


B.  Legal Analysis 

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

Service connection for cardiovascular disease and for 
sensorineural hearing loss may be presumed if they became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In general, where a veteran is a former POW and was detained 
or interned for not less than 30 days and avitaminosis, 
beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition, pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder, organic residuals of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic 
ulcer disease, or peripheral neuropathy, become manifest to a 
degree to 10 percent or more any time after such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report a 
normal heart and report no hearing defect, and the Board 
presumes the veteran to have been in sound condition at the 
time of entry.  Parker v. Derwinski, 1 Vet. App. 522 (1991).  


(1)  Ischemic Heart Disease 

For purposes of presuming service connection for diseases 
specific to former POW's under provisions of 38 C.F.R. 
§ 3.309, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).  

Edema is defined as "the presence of abnormally large 
amounts of fluid in the intercellular tissue spaces of the 
body, usually applied to demonstrable accumulation of 
excessive fluid in subcutaneous tissues."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 528 (28th Edition 1994).  Edema may 
also be localized, due to venous or lymphatic obstruction or 
to increased vascular permeability.  Id.  

In this case, the service medical records make no reference 
to the veteran's having suffered localized edema.  There is 
evidence, however, that the veteran had lymphangitis of both 
legs in 1944 and was hospitalized for three months while 
interned as a POW.   

The veteran also testified that he was in bed for quite a 
while during his internment because he could not walk.  

While the veteran has offered somewhat contradictory 
statements as to whether he had swelling of his legs during 
confinement, he now reports that his legs could have been 
swollen and that he had probably attributed this condition to 
his feet.  

Another former POW also acknowledged that the veteran 
suffered from severe boils on his legs and that his physical 
condition was run down.  

Consideration will be given to the circumstances of a former 
POW's confinement and its duration, and will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).  

The post-service medical records show evidence of coronary 
artery disease and status post myocardial infarction with 
bypass surgery in 1995, many years after the veteran's 
discharge from service; and present evidence of heart 
disease.  

One VA physician noted that the veteran suffered immensely 
during internment and opined that the veteran's ischemic 
heart disease was a direct result of his POW experience.  

Under these circumstances, the Board finds that the 
combination of the veteran's testimony, the report of the 
September 2001 VA examination is sufficient to establish the 
likely symptoms in service, current diagnosis and linkage.  

There is no evidence of any other risk factors that played 
more of a part in the veteran's heart disease than his 
internment as a POW in service; nor does the record clearly 
show that the veteran's ischemic heart disease was attributed 
to other causes.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether the veteran's 
current ischemic heart disease is due to dietary deficiencies 
suffered in service.  

By extending the benefit of the doubt to the veteran, service 
connection for the currently demonstrated coronary artery 
disease is warranted.  38 U.S.C.A. § 5107.  


(2)  Hearing Loss and Tinnitus 

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

The audiometric testing was not performed in conjunction with 
the veteran's medical examination for release from active 
duty in October 1945.  The absence of reported audiometric 
scores at separation does not preclude a grant of service 
connection for defective hearing.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).   

The evidence shows that the veteran currently has bilateral 
hearing loss which meets the criteria of 38 C.F.R. § 3.385.  
Hence, service connection can be granted for this condition 
if it can be linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).  

The veteran has stated that he was exposed to loud and 
excessive noise while working in confined space aboard 
aircraft during combat missions and in training.  He also 
testified as to the ringing of his ears in service.  The 
veteran is a combat veteran; his statements as to exposure to 
excessive noise in combat, as well as the ringing in his ears 
in service, are accepted as correct in the absence of 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Moreover, the service personnel records show that the 
veteran's principal duty was that of a navigator, and that he 
trained to direct the path of an aircraft from one point to 
another.  

His noise exposure is consistent with the circumstances, 
conditions, and hardships of active service aboard aircraft 
as a navigator during World War II.  38 C.F.R. § 3.303.  

Thus, the Board finds the veteran's statements of exposure to 
loud and excessive noise aboard aircraft while in training to 
be credible, in light of all evidence in the record.  

The recent medical evidence indicates that audiometric 
testing revealed severe sensorineural hearing loss in the 
right ear, and moderately severe sensorineural hearing loss 
in the left ear.  A VA examiner has attributed the veteran's 
hearing damage and tinnitus to his time flying in B-17's as a 
navigator.  

In light of the veteran's credible statements regarding his 
noise exposure during service, the VA examiner's medical 
statement attributing the hearing loss and tinnitus to his 
time flying in B-17's, and the recent VA examination reports 
showing current bilateral sensorineural hearing disability 
and tinnitus, the Board finds that the veteran as likely as 
not has current hearing disability and tinnitus due to 
disease or injury that was incurred in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, his service connection for the veteran's bilateral 
hearing loss and for tinnitus is warranted.  



ORDER

Service connection for coronary artery disease is granted.  

Service connection for a bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

